UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6958


MAURICE BERNARD STEWART, JR.,

                     Plaintiff - Appellant,

              v.

MARYLAND DIVISION OF CORRECTIONS; WARDEN FRANK B. BISHOP,
JR.;  LIEUTENANT     BRADLEY     WILT; LIEUTENANT   JANET
PUFFENBARGER; SERGEANT NICHOLAS J. SOLTAS; NORMA J.
HOLWAGER; DETECTIVE SERGEANT SCOTT PETERSON; MARK CARTER;
OFFICER BEACHY; CO II JASON FRANTZ,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:15-cv-01287-JFM)


Submitted: November 5, 2019                                 Decided: November 13, 2019


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Maurice Bernard Stewart, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Bernard Stewart, Jr., seeks to appeal the district court’s order granting

summary judgment to the Defendants in his 42 U.S.C. § 1983 (2012) action. The order

was entered on February 17, 2017, and Stewart had 30 days to file a notice of appeal. See

Fed. R. App. P. 4(a)(1)(A). Because Stewart is incarcerated, the notice is considered filed

as of the date it was delivered to prison officials for mailing to the court. Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). In correspondence received by the

district court on May 26, 2017, and in his subsequent notice of appeal received by this court

on June 24, 2019, Stewart claimed that he timely filed a notice of appeal on February 28,

2017, by giving it to prison officials for mailing in accordance with Rule 4(c)(1). The

record does include any earlier notice of appeal or reveal when or if it was given to prison

officials for mailing. Accordingly, we remand this case for the limited purpose of allowing

the district court to obtain this information from the parties and to determine whether the

notice of appeal was timely filed under Rule 4(c)(1) and Houston v. Lack. The record, as

supplemented, will then be returned to this court for further consideration.

                                                                               REMANDED




                                             2